HOPKINS, District Judge.
The above-named bankrupt, W. H. Hammond, having filed his petition for discharge, and said petition having been referred to Frank B. Bristow, one of the referees in bankruptcy of this court, to hear and report upon said petition, and said referee having filed his report showing that after due notice to all parties he held a hearing upon said petition and said report recommending that said petition for discharge be denied, for the reason that said W. H. Hammond has been granted a discharge in bankruptcy by this court within less than six years from this date, and-no exceptions having been filed to said report, and it appearing that said report *630should be confirmed and, said petition denied, now, therefore, after due consideration, it is ordered that said report be, and it hereby is, confirmed and the petition of said W. H. Hammond for his discharge be, and it hereby is, denied.